 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDJames A. Barr,d/b/a Love's Wood Pit BarbecueRestaurantandCulinaryWorkers, Bartenders &Hotel Service Employees,Local 535,affiliatedwithCulinaryWorkers,Bartenders& HotelServiceEmployees,AFL-CIO,Petitioner.Case21-RC-13260February 25, 1974DECISION ON REVIEW AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn July 19, 1973, the Regional Director for Region21 issued his Decision and Direction of Election intheabove-entitledproceeding, finding that theEmployer's restaurant operation met the jurisdiction-alstandard for retail enterprises. The RegionalDirector included as part of the Employer's projectedgross income a "meal credit" deducted from eachemployee's pay. Thereafter, pursuant to the NationalLabor Relations Board Rules and Regulations, theEmployer filed a timely request for review in which itcontended,inter alia,that the Regional Directorerred in treating the meal credit as income.By telegraphic order dated August 10, 1973, theNational Labor Relations Board granted the requestfor review, stayed the election pending considerationof the case, and remanded the case to the RegionalDirector for consideration of alternative grounds forassertingjurisdictionand for other appropriateaction.Thereafter,on September 17, 1973, theRegional Director issued his Supplemental Decisionand Direction of Election in which he reaffirmed hisoriginal assertion of jurisdiction, finding that a "tipcredit," deducted from the pay of each waitress bythe Employer, was also part of the Employer's grossvolume of business. The Employer again filed atimely request for review in which it contended thatthe Regional Director's finding was erroneous andwithout precedent.By telegraphic order dated October 25, 1973, theBoard granted review of the Supplemental Decisionand Direction of Election, and stayed the election.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase,and hereby makes the following findings:The Employer operates a restaurant in Riverside,California.At the time of the hearing herein, theEmployer had been in business for 10 months, andthe projected annual gross volume of business for its'Carolina Suppliesand CementCo,122 NLRB 802The Regional Director found thatthe Employerdoes not include thefirstyear, includingsalestaxes and revenues fromvending machines, amounted to $497,250.However, as indicated above, the Regional Direc-tor added to that figure the amount of employees'meal and tip credits, which he regarded as part of thegross sales, to establish that the Employer satisfiedthe $500,000 jurisdictional standard for retail enter-prises.'The meal credit is a deduction of 10 cents per hourfrom the pay of all employees to reimburse theEmployer for the cost of providing meals to itsemployees. The record indicates that the deductionrepresents less than the value of themealsprovided,but is the maximum permitted under the Californiaminimum wage law. All employees are charged themeal credit, and all avail themselves of the foodprovided.On an annual basis, the deduction willtotal about $5,250.The tip credit is a deduction of 20 cents per hourfrom the pay of each waitress. Although the partiesstipulated that the waitresses actually receive tipsaveraging between two and threetimesthis sum, 20cents per hour is the maximum deduction permittedunder the California minimum wage law. On anannual basis, the deduction will total roughly twicethe meal credit. The tips are not included as part oftheEmployer's gross volume of sales or otherwisetreatedas income and the Employer, in fact,reimburses waitresses for tips recorded by customersusing various charge cards.Both the meal credit and the tip credit, whereapplicable, are included in the gross hourly rate inorder to satisfy the California minimum wage law,and the gross hourly rate is used to computeemployee contributions under the Federal InsuranceContribution Act.In the circumstances here, we do not agree with theRegional Director's finding that "since the Employerin fact charges employees for meals furnished them,it is obvious that such meals are part of its grosssales."Arrangements between employers and em-ployees in the restaurant business regarding employ-ees'mealswillvary extensively depending onemployer policy, area patterns, the labor market,state or federal legislation, and other factors. Anemployer may charge its employees the fair marketvalue of meals, a lesser sum, or nothing depending onits particular policy. Here, the Employer's deductionof 10 cents per hour worked for the meal credit islimitedby the state minimum wage law and,according to the record, is unrelated to the actualvalue of the meals provided to the employees.2Given the economics involved and the limitationsimposed by applicable minimum wage laws, we aremeal credit as part of its gross sales and the Employer asserts that thefinancial effect of the meal credit on its business,when compared to costs, is209 NLRB No. 23 LOVE'S WOOD PIT BARBEQUE RESTAURANT221satisfied that the charge here imposed for mealsfurnished employees is an integral part of a wagepackage designed to lawfully compensate employeesfor theirservices.Thus, in addition to the hourly rate,the employees are given free meals subject to thenominal wage deduction permitted by minimumwage law, a deduction that does not meet the cost ofproviding this fringe benefit to employees.With respect to the tip credits, similarly, we findthat they are an integral part of the employees' wagepackage, whereby the employees are permitted toretain all tips subject to the wage deduction allowedby the minimum wage laws. This deduction in wagepayments takes cognizance of the fact that theEmployer is providing employment for serviceemployees to whose take-home pay patrons custom-arily contribute.Accordingly, we find that the meal credit and tipcredit are not part of the Employer's projected grossannual volume of business. In the instant case, bothcreditsmerely reducecosts.As the Employer doesnot otherwise meet the retail jurisdictional standardand there are no other grounds for assertingjurisdiction over the Employer, we find that it wouldnot effectuate the purposes of the Act to assertjurisdiction herein,and we shall dismiss the petition.ORDERIt is hereby ordered that the petition filed herein,and it hereby is, dismissed.negative rather than a source of income